         Case 3:19-cv-00465-SDD-EWD                   Document 1    07/17/19 Page 1 of 22



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF LOUISIANA



                                                  )
LINITED STATES OF AMERICA                         )
                                                  )
                                 Plaintifi
                                  )
                                  )
                                  )                      Civil Action No.
                                  )
WILLIAMS OLEFINS, LLC, n/k/aNOVA )
CHIIMICAI,S OLEFINS LLC.          )
                                  )
                       Defendant. )
                                  )

                                              COMPLAINT

       The United States of America (United States), by the authority of the Attomey General,

and through the undersigned attomeys, acting at the request of the Administrator      ofthe United

States Environmental Protection Agency (EPA), files this Complaint and alleges as       follows:

                                     NATURE OF THE ACTION

        I.   This is a civil action brought pursuant to Section I 13(b)(2) of the Clean Air Act

(CAA),42 U.S.C. $ 7413(b)(2), against Williams Olefins, LLC (Williams), now known               as


NOVA Chemicals Olefins LLC (NOVA) (Defendant), for violations of CAA Sections 1l2GX1)

and 112(r)(7),42 U.S.C. $$ 7412G)(1), (r)(7), and the Chemical Accident Prevention Provisions

at 40 C.F.R. Part 68 (Chemical Accident Prevention Provisions), at the Defendant's olefins

manufacturing plant located in Geismar, Louisiana (NOVA Chemicals Olefins Plant or Plant).

       2. On June 13, 2013, the Plant    -   then operating as the Williams Olefins Plant   -
experienced an equipment rupture, explosion, and fire (lncident) in the Plant's Propylene

Production Unit. The Incident occurred when a Plant employee was attempting to identifu why

the flow rate offluids through a large cylindrical tank-like vessel called a "reboiler" had slowed
        Case 3:19-cv-00465-SDD-EWD               Document 1       07/17/19 Page 2 of 22



down. The employee changed the flow of heated water that had been used to cool hot process

gases (called quench water) from a reboiler that was in use at the time (Reboiler EA-425A) to an

adjacent and basically identical offline reboiler (Reboiler EA-425B) that was closed offfrom its

pressure relief system located on top   ofthe adjacent propylene fractionator tower. The influx of

heated quench water into Reboiler EA-425B quickly caused the reboiler to over-pressurize and

catastrophically fail. The Incident destroyed Reboiler EA-425B and Reboiler EA-425A. The

Incident also severely damaged the propylene fractionator tower, and much of the piping systems

transiting the Propylene Production Unit, in tum causing a release ofthousands of pounds of

extremely hazardous substances, including regulated flammable substances. The released

substances, including propylene, ethylene, 1,3 butadiene, and propane, ignited, setting off a fire

that bumed for more than four hours. The Incident resulted in 2 fatalities, 167 injuries, road

closures, and an order for persons living and working near the Plant to shelter-in-place.

       3. In July 2017, Williams Olefins, LLC was renamed       NOVA Chemicals Olefins LLC.

       4. Pursuant to CAA Section 113(bX2),42 U.S.C. $ 7413(bX2), the United States seeks

the assessment of civil penalties based on the Defendant's violations of CAA Section 112(r), 42

U.S.C. $ 7412(r), and the Chemical Accident Prevention Provisions.

                                 JURISDICTI ON AND VENUE

       5. This Court has jurisdiction over the subject matter   ofthis action pursuant to 42 U.S.C.

$ 7413(b), and 28 U.S.C. gS 1331, 1345, and 1355.

       6. This Court has personal jurisdiction over the Defendant because the    NOVA Chemicals

Olefins Plant is located and the Defendant does business within the jurisdictional boundaries for

the United States District Court for the Middle District of Louisiana, as established by Congress

under 28 U.S.C. $ 98(b).



                                                  2
                Case 3:19-cv-00465-SDD-EWD                 Document 1        07/17/19 Page 3 of 22



                7. Venue is proper in this district pursuant to 42 U.S.C. g 7413(b), and 28 U.S.C.

$   $   I 391   (b) and (c), and 1 395, because it is the judicial district in which the Incident occurred

                                            NOT ICE AND AUTHORITY

                8. Notice of commencement of this action has been given to the Louisiana Department              of
Environmental Quality pursuant to 42 U.S.C. $ 7413(b).

            9. The United States Depaftment ofJustice has the authority to bring this action on behalf

of the EPA under 28 U.S.C. $$ 516 and 519, and under 42 U.S.C. $ '7 605(a).

                                                  THE DEFENDANT

                10. Defendant   Williams Olefins, LLC, nNa NOVA Chemicals Olefins LLC, is            a

Delaware limited liability company licensed to do business in Louisiana. Prior to, and at the time

of the lncident, Defendant was the majority owner of the Plant and was the Plant's sole operator.

                II.   At all times relevant to the Complaint, Defendant    has been a "person" as defined   in

CAA       $ 302(e), and       within the meaning of CAA $ 113(b), 42 U.S.C. gg 7602(e), 7413(b).

                               STATUTORY AND REGULATORY BACKGROUND

            12. The Clean       Air Act was enacted to "protect and enhance the quality of the Nation's air

resources so as to promote the public health and welfare and the productive capacity of its

population'' 42 U.S.C. $ 7401(bX1).

            13. The       primary objective ofCAA Section 112(r) is to "prevent the accidental release and

to minimize the consequences ofany such release ofany flisted] substance . . . or any other

extremely hazardous substance." 42 U.S.C. $ 7412(rX1).

            A. CAA Section 112(rX1)         -   the General Dut y Clause

            14. Section 112(r)(1) provides, in pertinent part:

            The owners and operators ofstationary sources producing, processing, handling
            or storing [any substance listed pursuant to CAA Section 112(r)(3), or any other


                                                           J
            Case 3:19-cv-00465-SDD-EWD                 Document 1         07/17/19 Page 4 of 22



         extremely hazardous substance] have a general duty . . . to identify hazards which
         may result from such releases using appropriate hazard assessment techniques, to
         design and maintain a safe facility taking such steps as are necessary to prevent
         releases, and to minimize the consequences ofaccidental releases, which do occur.

            15. Pursuant to   CAA Section 112(r)(3), 42 U.S.C.     $   7a12(r)(3), the term "extremely

hazardous substances" includes, but is not limited to, substances listed in 40 C.F.R. $ 68.130.

            16. "Extremely hazardous substances" also include substances which may not be listed or

otherwise identihed by any Govemment agency and which may, as the result of shortterm

exposures associated with releases to the air, cause death, injury or property damage due to their

toxicity, reactivity, flammability, volatility, or corrosivity. The release ofany substance which

causes death or serious       injury because ofits acute toxic effect or   as the result   ofexplosion or fire

or which causes substantial property damage by blast, fire, corrosion or other reaction would

ueate   a   presumption that such substance is extremely hazardous.         ,See S.   Rep. No. 228, reprinted

lr   1990 U.S.C.C.A.N. at 3596.

            17. The term "accidental release" is defined    in CAA Section 112GX2XA), 42 U.S.C.

$ 7a12(rX2)(A), to mean "an unanticipated emission of a regulated substance or other extremely

hazardous substance into the ambient air from a stationary source."

            18. The term "stationary source" is defined     in CAA Section 112(r)(2)(C),42 U.S.C.

$ 7a12(rX2XC), to mean, in pertinent par1, "any buildings, structures, equipment, installations or

substance emitting stationary activities . . . located on one or more contiguous properties . .          .




under the control of the same person, and from which an accidental release may occur."

         B.     AA ecti        712 r 1   -   Accident Prevention

            19. Section 112(r)(7) provides, in peftinent paft:

         (A) In order to prevent accidental releases ofregulated substances, the Administrator
         is authorized to promulgate release prevention, detection, and correction requirements
         which may include monitoring, record keeping, reporting, training . . . , and other


                                                        4
        Case 3:19-cv-00465-SDD-EWD             Document 1          07/17/19 Page 5 of 22



       design, equipment, work practice, and operational requirements.




       (B)(ii) The regulations under this subparagraph shall require the owner or operator
       ofstationary sources at which a regulated substance is present in more than a
       threshold quantity to prepare and implement a risk management plan to detect and
       prevent or minimize accidental releases of such substances from the stationary
       source . . . in order to protect human health and the environment. Such plan shall
       provide for compliance with the requirernents olthis subsection.

       20. Pursuant to 42 U.S.C. $ 7a12(r(7), in 1992, the EPA promulgated regulations

applicable to owners or operators of stationary sources at which regulated substances are present

in more than threshold quantities. These regulations are published at 40 C.F.R. Part 68 and are

referred to as the "Chemical Accident Prevention Provisions" or "Part 68 Regulations."

       21. A "regulated substance" includes any substance listed in CAA Section I l2(r)(3),

42 U.S.C. $ 7412(r)(3). Also, pursuant to CAA Section I l2(r)(3),42 U.S.C. $ 7a12(r)(3), the

EPA published lists of additional regulated substances and their threshold quantities in Tables   I,


2,3 and4, to 40 C.F.R. S 68.130.

       22. "Process," is defrned in 40 C.F.R. $ 68.3 to mean "any activity involving a regulated

substance, including any use, storage, manufacturing, handling, or on-site movement ofsuch

substances, or any combination ofthese activities."

       23. "Covered process" means "a process that has a regulated substance present in more

than a threshold quantity as determined under [40 C.F.R.] $ 68.115." 40 C.F.R. $ 68.3.

       24. The Chemical Accident Prevention Provisions separate covered processes into three

categories, designated as Program 1, Program 2, and Program 3. Each Program Level sets forth

increasingly stringent accident prevention requirements for owners and operators of stationary

sources with processes that fall within the respective programs.

       25. A Program 3 covered process is subject to the most stringent risk management


                                                5
          Case 3:19-cv-00465-SDD-EWD                 Document 1      07/17/19 Page 6 of 22



requirements under the Chemical Accident Prevention Provisions. Pursuant to 40 C.F.R.

$ 68.12(d), the owner      or operator of a stationary source with a covered process that is subject to

the Program 3 prevention requirements must undertake certain tasks inchtding, inter alia,

implementing a program to prevent accidental releases from covered processes. Part 68 accident

prevention program requiranents include, among other things, the compilation ofprocess safety

information, performing a process hazard analysis, development and implementation of written

operating procedures, training, management of change procedures, pre-startup safety review

procedures, and a mechanical integrity program, as provided in 40 C.F.R. $$ 68.65-87.

          C. CAA Enforcement Provisions

          26. CAA Section 113(b) provides that whenever a person violates any requirement or

prohibition of Subchapter I of the CAA (42 U.S.C. $$ 7401-7515), the Administrator of the EPA

"shall . . . in the case of any . . . owner or operator of . . . a major stationary source . . . commence

a   civil action for   a permanent or temporary   injunction, or to assess and recover a civil penalty" of

not more than $25,000 per day for each violation, or both . . . ." Pursuant to the Civil Monetary

Penalty Inflation Adjustment Rule, 40 C.F.R. $ 19.4, the maximum statutory penalty amount

increased to $37,500 for violations occurring after J antary 12,2009.

                                       GENERAL ALLEGATIONS

          27. At all times relevant to this Complaint, Defendant Williams, n4</a NOVA Chemicals

Olefins LLC was an "owner" and the "operator" of the Plant within the meaning of CAA Section

112(r),42 U.S.C. $ 7 472(r), and within the meaning of the Chemical Accident Prevention

Provisions.

          28. The NOVA Chemicals Olefins Plant sits on an approximately 140-acre parcel of land.

Dozens ofbusinesses with hundreds ofemployees are located within a three-mile radius of the



                                                      6
           Case 3:19-cv-00465-SDD-EWD              Document 1      07/17/19 Page 7 of 22



Plant, and more than 15,000 residents live within a five-mile radius of the Plant.

       29. The NOVA Chemicals Olefins Plant is a "stationary source" as defined in CAA

Section 112(r)(2)(C),42 U.S.C. $ 7a12(r)(2)(C) and 40 C.F.R. $ 68.3.

       30. At all times relevant to this Complaint, the NOVA Chemicals Olefins Plant produced,

processed, handled, and stored "regulated substances" as defined in    CAA Section 112(r)(2)(B),

42 U.S.C. g 7412(r)(2)(B), and as listed in 40 C.F.R. $ 68.130, Tables 3 and 4, above a threshold

quantity, including, but not limited to, the following regulated flammable substances: propylene,

ethylene, 1,3 butadiene, and propane.

       3   1   . Propylene, ethylene, 1,3 butadiene, and propane are extremely hazardous substances

within the meaning of CAA Section 112(r)(1), 42 U.S.C. $ 7a12(r)(1).

       32. At all times relevant to this Complaint, the Propylene Production Unit at the Plant

was a covered process within the meaning of 40 C.F.R. $ 68.3 because       it contained more than the

threshold quantity ofpropylene, a regulated flammable substance,40 C.F.R. $ 68.130, Table 4.

The reboilers, propylene fractionator, other nearby process units, and the piping systems

transiting the Propylene Production Unit also contained the regulated flammable substances

ethylene, 1,3 butadiene and propane, in more than threshold quantities.

        33. At all times relevant to this Complaint, the Plant has been subject to the requirements

of OSHA's PSM Standard,29 C.F.R. $ 1910.119 and isinNAICS code32511.

       34. At all times relevant to this Complaint, the Propylene Production Unit met the

Program 3 eligibility requirements of40 C.F.R. $ 68.10(d), and was therefore subject to the

Program 3 requirements referenced at 40 C.F.R. $ 68.12(d).

       35. At all times relevant to this Complaint, the Defendant was subject to the General

Duty Clause ofCAA Section 112(r)(1), regarding the prevention of "accidental releases" at the



                                                    7
        Case 3:19-cv-00465-SDD-EWD               Document 1        07/17/19 Page 8 of 22



Plant, as defined in CAA Section 112(r)(2)(A), 42 U.S.C. g 7a12Q)Q)(A), and 40 C.F.R. g 68.3

        A. The Defendant's History ofChanees to the Propvlene Production Unit Reboilers
           and Process Safety Failures

               1.2001

        36. In l amary 2001, the Defendant changed the design of the Propylene Production Unit

by installing manual inlet ald outlet valves on the process piping and quench water piping to

Reboilers EA-425A and, EA-4258. These changes allowed for continuous operation of the

Plant's propylene fractionator with only one reboiler in service at a time, by closing the manual

process and quench water outlet valves on the reboiler to be taken out of serwice. The original

design, 1.e., before the changes, required both reboilers to operate, sending "feed" to the

propylene fiactionator simultaneously. However, both reboilers would then also need to be shut

down at the same time for maintenance, creating a bottleneck to the propylene fractionator.

       37. 40 C.F.R. $ 68.77 requires the owner or operator subject to the Part 68 Program    3


prevention requirements to perform a pre-startup safety review (PSSR) before starling up a new

or modified stationary source. PSSRs are supposed to ensure that the appropriate "safety,

operating, and emergency procedures are in place and are adequate," and that the "modified

stationary sources meet the requirements contained in management ofchange, $ 68.75" before

introducing regulated substances to a process.

       38. On February 1, 2001, the Defendant conducted a PSSR ofReboilers EA-425A and

F,A-4258, but failed to complete the PSSR checklist regarding whether pressure relief was

provided to the reboilers, and whether the installed block valves were locked in an open position

using a mechanical device called a "car seal" (car sealed open).

       39. Pursuant to 40 C.F.R. $ 68.75, the Defendant was required to perfom a management

ofchange (MOC) review to identify any hazards associated with the process change before


                                                 8
           Case 3:19-cv-00465-SDD-EWD                Document 1      07/17/19 Page 9 of 22



installing the manual inlet and outlet valves on the process piping and quench water piping at

Reboilers EA-425A and EA-425B.

          40. The Defendant performed the required MOC review on March 2, 2001, two months

after the process change, but failed to identifo hazards related to reboiler overpressurization.

          41 .   40 C.F.R. $ 68.67(a) requires the owner or operator of a stationary source subject to

the Part 68 Program 3 prevention requirements to perform a process hazard analysis (PHA) on

covered processes to "identify, evaluate and control the hazards involved in the process."

          42. The Defendant performed a PHA on the Propylene Production Unit in 2001,

following the installation of the manual process valves to Reboilers EA-425 A and EA-425B.

         43. The 2001 PHA considered the consequence of closing the process outlet valves while

the reboilers were operating but concluded that doing so would only result in a "low-severity

process upset."

          44. T"be 2001    PHA failed to identifu the hazard ofan overpressurization event resulting in

a catastrophic      failure ofthe reboilers.

         45. 40 C.F.R. $ 68.67(0 requires that the PHA be updated at least every five years after

an   initial hazard analysis.

                    2.2006

         46. Pursuant to 40 C.F.R. $ 68.67, the Defendant performed a second "updated" PHA on

the Propylene Production Unit in 2006.

         47 .    The 2O06 PHA team determined that Reboilers EA-425A and EA-425B lacked

sufficient relief capabilities and could overpressurize, and recommended that thermal relief

protection (1.e., overpressure protection) be provided by locking open the manual outlet valve in

the process line between each reboiler and the propylene fractionator so that the pressure      relief



                                                      9
       Case 3:19-cv-00465-SDD-EWD                    Document 1     07/17/19 Page 10 of 22



valves located on top ofthe connected propylene fractionator could ultimately provide

overpressure protection for the reboilers. The 2006 PHA assumed simultaneous operation          of

Reboilers EA-425A and EA-425B.

       48. At all times relevant to this Complaint, the Defendant failed to implement the 2006

PHA recommendation identified in paragraph           47   .



                    3. 2010-20r I

        49. On January 22,2010, the Defendant documented as "complete," the outstanding 2006

PHA directive to car seal open the manual outlet valve in the process line between each reboiler

and the propylene fractionator in the Plant's PHA Action-Item Tracking System. The process

outlet valve from Reboiler EA-4258, however, was closed and not locked open.

       50. Pursuant to 40 C.F.R. g 68.67, the Defendant performed a third PHA on the

Propylene Production Unit in September 201 1. The reporl was called the "Process Hazard

Analysis Study of the Plant's Acetylene, Propylene, Methyl Acetylene, Propadiene, and Ethylene

Systems" (the 201      I PHA).

       5   1   . The 201 1   PHA team incorrectly concluded that the manual outlet valves located on

the process lines between Reboilers E A-425A and EA-4258 and the propylene fiactionator were

car sealed open.

       52. In conducting the 2011 PHA, the Defendant failed to perform a field verification to

confirm the car seal open status of the manual process outlet valves on Reboilers EA-425A and

EA-4258, instead relying on the JarL'tary 22, 2010 notation to the Plant's Action-ltem Tracking

System that the valves were car sealed open.

       53.     At all times relevant to this Complaint, the Defendant failed to rectify the discrepancy

between the Action-ltem Tracking System's documentation and the actual equipment installed in



                                                      t0
         Case 3:19-cv-00465-SDD-EWD                 Document 1    07/17/19 Page 11 of 22



the field, and therefore, failed to ensure that Reboiler EA-4258 was protected from an

overpressure event such as occurred on      lune   13, 2013.

         54. One June 9, 2011, Reboiler EA-4258 was taken out-of-service (placed offline) and

Reboiler EA-425A was put into service.

                   4.2012

         55. In February 2012, the Defendant performed maintenance work to repair the leaking

"head" on Reboiler EA-4258. The Defendant's work-repair records indicate that prior to the

repair to the "head," Plant workers drained quench water and flared-off propylene that had

accumulated in the reboiler. After the repairs, the vessel was closed-in and remained out     of

service through the date of the Incident.

         56. Between the 2012 maintenance work and the day of the      Incident   a period   of l6

months   -   flammable hydrocarbon liquids accumulated in Reboiler EA-425B.

         57. After the February 2012 maintenance work, Reboiler EA-425B remained offline at all

times, its manual inlet and outlet process valves in their closed position, leaving the reboiler

isolated fiom the pressure reliefsystem located on top of the propylene fractionator, and at risk

ofrupturing due to a thermal expansion of flammable hydrocarbon liquids in the reboiler.

         B. Industry Codes and Standards

         58. The Defendant's Energy Services, Engineering Standards, Revision E, Chapter 5.0,

effective January 3,2013, required overpressure protection to offline Reboiler EA-4258. See

Document Number DG-5410, Revision E.

         59.   At the time of the Incident, the American Petroleum Institute (API) Standard 521,

Pressure-Relieving and Depressuring Systems (APl 521-2007,5th Ed.) was the recognized and

generally accepted good engineering practice for designing, operating and maintaining pressure



                                                     II
       Case 3:19-cv-00465-SDD-EWD              Document 1       07/17/19 Page 12 of 22



relieving and disposal systems.

       60. According    to API 521-2007, absent "administrative controls"   a pressure-relief device


is required where "closure of an outlet-block valve can result in overpressure" of a vessel.   At the

time of the Incident, Reboiler EA-4258 lacked administrative controls.

       61. The American Society of Mechanical Engineers (ASME) Boiler and Pressure Vessel

Code, Section VIII, provides requirements for pressure vessels, including requirements for

overpressure protection.

       C. The June 13. 2013 Incident

       62. On June 13,2013, Reboiler EA-4258, which was offline and isolated fiom pressure

relief since June 9,201l, was approximat ely 65ok full of liquid propane mixed with other

flammable hydrocarbon volatile organic compounds (VOCs). Because Reboiler EA-425B was

supposed to be completely closed   offfrom receiving   process fluids by a block valve,   it was

supposed to be empty.

       63. Reboiler EA,-4258 did not have a pressure gauge installed on its shell to allow for

periodic monitoring. Such a gauge could have alerted Defendant's operations personnel ofan

unsafe increase in pressure on the vessel, and as an indicator that flammable hydrocarbon liquids

had entered the reboiler. Because the Defendant had not installed instrumentation to detect

process fluid within the offline reboiler and performed no inspections to determine whether        it

contained flammable hydrocarbon liquids, the Delendant was unaware that flammable

hydrocarbon liquids had accumulated in Reboiler EA-4258.

       64. On the moming of June 13,2013, Plant operations personnel were troubleshooting

reduced flow rates in the quench water circulation system in the Plant's Propylene Production

Unit. The Defendant had no procedure, or altematively no adequate procedure, for performing



                                                 t2
        Case 3:19-cv-00465-SDD-EWD               Document 1      07/17/19 Page 13 of 22



this troubleshooting procedure. An employee, G. Scott Thrower (deceased), opened the quench

water inlet and outlet valves to the offline Reboiler EA-425B, sending heated quench water into

the vessel. Heat flux from the incoming quench water boiled the hydrocarbon material in

Reboiler EA-425E} causing it to expand. Because the process outlet valve on Reboilff BA-4258

was closed, instead oflocked open, there was no pathway to relieve the building pressure.

Without proper overpressure protection, the reboiler quickly overpressurized leading to

catastrophic failure. The ensuing explosion destroyed both reboilers and severely damaged the

propylene fractionator, in tum, causing the reboilers and fractionator to lose containment and

release their contents. The released substances, including propylene, ethylene, 1,3 butadiene, and

propane, quickly ignited, setting   off a massive fire that engulfed the Propylene Production Unit

and other nearby infrastructure. The fire continued to bum for about four hours, only subsiding

after the affected equipment and piping emptied their flammable contents.

       65. Two employees were killed in the Incident and 167 workers sustained      "injury,"   as


that term is defined at 40 C.F.R. $ 68.3.

       66. The Incident also destroyed other nearby process equipment, as well as the piping and

electrical systems transiting the Propylene Production Unit.

       67. During the fire, extremely hazardous substances, including regulated flammable

substances listed at 40 C.F.R. $ 68.130 such as propylene, ethylene, 1,3 butadiene, and propane

were released into the ambient air from the Plant. Federal and state investigators have estimated

that approximately 23,089 pounds of propylene,2,397 pounds ofethylene, thirty pounds of 1,3

butadiene, and about 34,000 pounds ofpropane mixed with other flammable hydrocarbon VOCs,

were released into the atmosphere as a result of the Incident.

       68. The release ofthese extremely hazardous substances, which included regulated



                                                  13
       Case 3:19-cv-00465-SDD-EWD              Document 1       07/17/19 Page 14 of 22



flammable substances, constituted an "accidental release" under CAA Section I l2(r)(2)(9, a2

U.S.C. $ 7al3$)(2)(A), and the Chemical Accident Prevention Provisions.

                                 FIRST CLAIM FOR RELIEF
                        General Duty Clause Failure to Identify Hazards
                                    (42 U.S.C. 6 7al2(r)(1))

       69. Plaintiff incorporates by reference paragraphs I through 68 of the Complaint.

       70. Prior to, and on, June 13,2013, the Defendant operated the Propylene Production

Unit at the NOVA Chemicals Olefins Plant in violation of the General Duty Clause under CAA

Section 112(r)(1), 42 U.S.C. $ 7a12(r)(1).

       71. The Defendant violated CAA Section I l2(r)(1), 42 U.S.C. !i 7al2(r)(1), by failing to

identifu hazards associated with not fully isolating Reboiler EA-4258 from process operations,

including the potential for flammable hydrocarbon liquids to enter into the reboiler while offline

and out-of-service.

       72. The risk ofan accidental release associated with extremely hazardous substances,

including regulated flammable substances, entering Reboiler EA-4258 while it was offline was

or should have been recognized by the Defendant.

       73. The risk ofan accidental release associated with extremely hazardous substances,

including regulated flammable substances, entering into an offline vessel was a recognized

hazard generally within the chemical manufacturing industry.

       74. Feasible means existed by which the Defendant could have eliminated or reduced this

hazard, including, for example, by installing a pressure gauge on the reboiler's shell to allow for

periodic monitoring.

       75. As a result of the Defendant's failure to identifz such hazards, accidental releases   of

extremely hazardous substances, including the regulated flammable substances propylene.



                                                 14
          Case 3:19-cv-00465-SDD-EWD              Document 1         07/17/19 Page 15 of 22



ethylene, 1,3 butadiene and propane, occurred at the Propylene Production Unit at the Plant.

         76. Pursuant to   CAA Section 113(b),42 U.S.C. $ 7413(b),      as amended, the Defendant is

liable for the assessment ofa civil penalty ofup to $37,500 per day for each such violation.

                                    SECOND CLAIM FOR RELIEF
                General Dutv    Clause Farlurc to Desi mandM aintain a Safe Facilitv
                                        (42 U.S.C. g 7a12(r)(1))

         77. Plaintiff incorporates by reference paragraphs   I   through 68 of the Complaint.

         78. Prior to, and on, June 13,2013, the Defendant operated the Propylene Production

Unit at the NOVA Chernicals Olefins Plant in violation of the General Duty Clause under CAA

Section 112(r)(l),42 U.S.C. g 7al2(r)(l).

         79. The Defendant violated    CAA Section 112(r)(1), 42 U.S.C.     g 7a12(r)(1), by   failing to

desigr and maintain a safe facility and failing to take such steps as necessary to prevent

accidental releases of extremely hazardous substances, including regulated flammable

substances, by failing to prevent the accumulation of flammable hydrocarbon liquids in Reboiler

E   A-4258, and by failing to adequately resolve PHA recommendations to provide overpressure

protection for Reboilers EA-425A and EA-4258.

         80. The risk   ofan accidental release of extremely hazardous substances, including

regulated flammable substances, caused by failing to prevent the accumulation of flammable

hydrocarbon liquids in Reboiler EA-425B and/or failing to provide proper overpressure

protection to Reboiler EA-425B was or should have been recognized by the Defendant.

         81. The risk   ofan accidental release of extremely hazardous substances, including

regulated flammable substances, caused by failing to prevent such substances from entering into

an   offline vessel like Reboiler EA-425B was a recogniz ed hazard generally within the chemical

manufacturing industry. The risk of an accidental release of extremely hazardous substances,



                                                   15
       Case 3:19-cv-00465-SDD-EWD                Document 1      07/17/19 Page 16 of 22



including regulated flammable substances, caused by failing to provide proper overpressure

protection to a vessel like Reboiler EA-425B was also a recognize dhazard generally within the

chemical manufacturing industry.

        82. Feasible means existed by which the Defendant could have eliminated or reduced this

hazard, including, positively isolating Reboiler EA-4258 from the Plant's process equipment

through the use a blind flange or spectacle flange on the reboiler's inlet and outlet piping, the

installation ofa pressure gauge on the reboiler's shell to allow for periodic monitoring, and/or

maintaining the process outlet valve to Reboiler EA-425B in the locked open position.

        83. As a result   ofthe Defendant's failures, accidental releases of extremely hazardous

substances, including the regulated flammable substances, propylene, ethylene, 1,3 butadiene

and propane, occurred in the Propylene Production Unit at the    NOVA Chemicals Olefins Plant.

       84. Pursuant to    CAA Section 113(b),42 U.S.C. $ 7413(b),    as amended, the Defendant is


liable for the assessment of a civil penalty ofup to $37,500 per day for each such violation.

                               THIRD CLAIM FOR RELIEF
              Ceneral Dutv Clause Failure to D esign and Maintain a Safe Facilitv
                                 (42 u.s.c. $ zat2(r)(1))

       85. Plaintiff incorporates by reference paragraphs    I through 68 of the Complaint.

       86. Prior to, and on, June 13,2013, the Defendant operated the Propylene Production

Unit at the NOVA Chemicals Olefins Plant in violation of the General Duty Clause under CAA

Section 112(r)(1),42 U.S.C. g 7a12(r)(l).

       87. The Defendant violated     CAA Section 112(r)(1),42 U.S.C.    g   7a12(r)(l), by failing to

design and maintain a safe facility taking such steps as are necessary to prevent releases    of
extremely hazardous substances, including regulated flammable substances, by failing to

establish procedures, or altematively adequate procedures, for troubleshooting problems related



                                                  16
        Case 3:19-cv-00465-SDD-EWD              Document 1      07/17/19 Page 17 of 22



to quench water flow to Reboilers EA-425A and EA-4258.

       88. The hazard associated with the failure to establish written procedures for safely

conducting temporary operations, e.g., troubleshooting the quench water system, was recognized

by the chemical manufacturing industry and/or should have been recognized by the Defendant.

       89. Feasible means existed by which the Defendant could have eliminated or reduced this

hazard, including for example, developing and implementing written operating procedures that

provide clear instructions for safely conducting troubleshooting activities during temporary

operations, such as requiring that the contents ofa vessel and/or the status of its overprotection

be verified before commencing the flow of quench water to it.

       90. As a result of the Defendant's failure, accidental releases of extremely hazardous

substances, including the regulated flammable substances, propylene, ethylene, 1,3 butadiene

and propane occurred at the Propylene Production Unit at the   NOVA Chemicals Olefins Plant.

       91. Pursuant to CAA Section 113(b),42 U.S.C. $ 7413(b), as amended, the Defendant is

liable for the assessment ofa civil penalty ofup to $37,500 per day for each such violation.

                                 FOURTH CLAIM FOR RELIEF
                               Proccss Hazard Analysis - Findings
                                      (40 c.F.R. $ 68.67(e))

       92. Plaintiff incorporates by reference paragraphs 1 through 68 of the Complaint.

       93. Pursuant to 40 C.F.R. $ 68.67(e), the Defendant was required to establish a system to

promptly address any PHA findings, promptly resolve any recommendations made, and

document their resolution in the Plant's PHA Action-Item Tracking System.

       94. In September 201   l, the Defendant conducted   a Process Hazard   Analysis Study ofthe

Plant's Acetylene, Propylene, Methyl Acetylene, Propadiene, and Ethylene Systems, which

resulted in sixteen findings and recommendations. On and before June 13, 2013, there was no



                                                 17
         Case 3:19-cv-00465-SDD-EWD                  Document 1         07/17/19 Page 18 of 22



mention in the Plant's PHA Action-ltem Tracking System documenting the responsibility, status,

estimated end, or resolution to the sixteen findings and recoinmendations made in the PHA.

          95. The Defendant's failure to document the PHA findings and recommendations

constitutes a violation of 40 C.F.R. $ 68.67(e) and CAA Section 112(r)(7), 42 U.S.C. g al2(r)(7).

Subject to a reasonable opportunity for investigation or discovery, the Defendant's failure to

resolve all of the PHA findings and recommendations in a timely manner and complete them as

soon as possible constitutes a violation of 40 C.F.R. g 68.67(e) and        CAA Section 112(r)(7),

42 U.S.C. $ 7a12G)Q).

         96. Pursuant to CAA Section        lI3(b),42 U.S.C. $ 7413(b),    as amended, the Defendant is


liable for the assessment ofa civil penalty ofup to $37,500 per day for each such violation.

                                        FIFTH CLAIM FOR RELIEF
                                            Operating Proccdurcs
                                          (40 C.F.R. $ 68.69(a)(iii))

         97. Plaintiff incorporates by reference paragraphs I through 68 ofthe Complaint.

         98. Pursuant to 40 C.F.R. g 68.69(a) the Defendant was required to "develop and

implement written operating procedures that provide clear instructions for safely conducting

activities involved in each covered process consistent with the process safety information . . . ."

         99. 40 C.F.R.   $.   68.69(a)(iii), requires the Defendant to develop written procedures for

safely conducting "temporary operations" at the Propylene Production Unit.

         100. Contrary to the regulations, the Defendant failed to establish written operating

procedures for troubleshooting the quench water circulation system in the Propylene Production

Unit,   a temporary operation.


         101. The Defendant's failure to establish written operating procedures for trouble-

shooting the quench water circulation-loop constitutes a violation of40 C.F.R. g 68.69(a)(iii),



                                                      18
        Case 3:19-cv-00465-SDD-EWD              Document 1        07/17/19 Page 19 of 22



and   CAA Section I 12(r)(7),42 U.S.C. $ 7 12(r)(7).

         102. Pursuant to   CAA Section 113(b),42 U.S.C.   S   7413(b), as amended, the Defendant is

liable for the assessment ofa civil penalty ofup to $37,500 per day for each such violation.

                                   SIXTH CLAIM FOR RELIEF
                                        Employee Trainin
                                      (40 C.F.R. g 68.71(c))

         103. Plaintiff incorporates by reference paragraphs   I through   68 of the Complaint.

         104. Pursuant to 40 C.F.R. $ 68.71(b) every employee involved in operating a process

must undergo "refresher training" at least every three years to "assure that the employee

understands and adheres to the current operating procedures of the process."

         105. Pursuant to 40 C.F.R. $ 68.71(c) the Defendant was required to "ascertain that each

employee involved in operating a process has received and understood the training required"

under Part 68, and thereafter, document "the identity ofemployee, the date offfaining, and the

means used to verify that the employee understood the training."

         106. Subject to a reasonable opportunity for investigation and discovery, at all times

relevant to the Complaint, the Defendant's employee, Mr. Thrower, was involved in operating

Reboiler EA-425B and its quench water system, but did not receive any required refresher

training since he was first trained to operate Reboiler EA-4258 and its quench water system in

November 1992.

         107. Contrary to the regulations, the Defendant failed to ascertain and document in the

appropriate personnel files whether Mr. Thrower had received and understood the required

"refresher training" necessary to operate Reboiler EA-425B's quench water system in the

twenty-one years since he was first trained in November 1992.

        108. The Defendant's failure to comply with the training and documentation




                                                 l9
         Case 3:19-cv-00465-SDD-EWD                Document 1     07/17/19 Page 20 of 22



requirements with regard to Mr. Thrower, constitutes a violation of 40 C.F.R. $ 68.71(b) and (c),

and   CAA Section i 12(r)(7); 42 U.S.C.     $ 7a12(r)(7).

         109. Pursuant to   CAA Section 113(b),42 U.S.C. $.7413(b),     as amended, the Defendant is


liable for the assessment of a civil penalty ofup to $37,500 per day for each such violation.

                                  SEVENTH CLAIM FOR RELIEF
                                        Mechanical Inteerity
                                   (40 c.F.R. S 68.73(dX1) & (4))

         I 10. Plaintiff incorporates by reference paragraphs 1 through 68 of the Complaint.

         I 1 1. Pursuant to 40 C.F.R. $ 68.73(a), the owner or operator must establish and

implement mechanical integrity procedures for, inter alia, pressure vessels, piping systems, relief

systems and controls. Pumuant to 40 C.F.R. $ 68.73(d), the owner or operator must perform

inspections and tests ofsuch process equipment using generally accepted good engineering

practices, and thereafter, document each inspection and test with specific details.

         112. Pursuant to 40 C.F.R. $ 68.73(dX1) the Defendant was required to perform

inspections and tests on Reboiler EA-425 A to ensure its mechanical integrity.

         113. Pursuant to 40 C.F.R. $ 68.73(d)(4) the Defendant was required to "document each

inspection and test that has been performed on process equipment" and "identify the date of the

inspection or test, the.name of the person who performed the inspection or test . . . a description

of the inspection or test performed, and the results of the inspection or test."

         114. On October 10, 2010, the Defendant started to perform a required mechanical

integrity inspection on Reboiler   E   A-425A to measure the vessel's metal thickness at pre-

determined inspection test points 1 through 42. The Defendant indicated in an inspection report

dated October 12,2010, that only inspection test points 29 through 42 were completed. The

Defendant failed to perform the required metal thickness inspection at test points 1 through 28.



                                                    20
         Case 3:19-cv-00465-SDD-EWD              Document 1       07/17/19 Page 21 of 22



         115. Contrary to the regulations, the Defendant recorded the required metal thickness

inspection for all42 test points on Reboiler EA-425A as "completed" in the Plant's Action-Item

Tracking System when the inspection report indicated that the metal thickness inspection oftest

points 1 through 28 had not been performed. The required mechanical integity test remained

incomplete as ofJune 13,2013, when the reboiler was destroyed in the Incident.

         116. The Defendant's failures constitute violations   of40 C.F.R.   $   68.73(d)(l) and (a),

and   CAA Section 112(r)(7),42 U.S.C.     $ 7a13(r)(7).

         117. Pursuant to   CAA Section 113(b),42 U.S.C. $ 7413(b),    as amended, the Def'endant is


liable for the assessment of a civil penalty ofup to $37,500 per day for each such violation.

                                       PRAYER FOR REL]EF

        WHEREFORE, the United States respectfully requests that this Coufi:

         1. Enter judgement   in favor of the United States and against Defendant, Williams Olefins,

LLC, wUJa NOVA Chemicals Olefins LLC.

        2. Assess civil penalties against Defendant Williams Olefins, LLC, n/k/a NOVA

Chemicals Olefins LLC, in an amount of up to $37,500 per day for each violation of the CAA.

        3. Award the United States its costs and expenses incurred in this action; and

        4. Grant the United States such other reliefas the Court deems just and proper.

                                               Respectfully submitted,

                                               Bruce S. Gelber
                                               Deputy Assistant Attomey General
                                               Environment and Natural Resources Division
                                               United States Department of Justice

out"d:7-l(-2ot1                                 Xo^,,,                .-r1lt
                                               Karen Dworkin
                                               Deputy Chief
                                               Environmental Enforcement Section
                                               United States Department o I J ustice


                                                  21
        Case 3:19-cv-00465-SDD-EWD         Document 1       07/17/19 Page 22 of 22



Da@d.   +-/PU(?
                                          Kirk W. Koester
                                          Trial Attomey
                                          Environmental Enforcement Section
                                          Environment and Natural Resources Division
                                          United States Deparlment of Justice
                                          P.O. Box 761 I
                                          Washington, DC 20044-7 611

                                          Brandon Fremin
                                          United States Attomey
                                          Middle District of Louisiana

Dated      6   o/q
                                   By:    J     Ga
                                             sistant   ted States Attomev
                                          Louisiana Bar No. i./q 7e
                                          77'7 Floida Street, Suite 208
                                          Baton Rouge, Louisiana 70801
                                          fhot-: 2 2 5-' 3{t ' oqrT 3
OF COUNSEL:                               f.,x'. z?r-rfq - aeS 7
                                         e,,2,;/ john,jaufl     @   ttstl41.j.>y
Jeffrey M. Clay
Assistant Regional Counsel
Olfice of Regional Counsel (ORCER)
United States Environmental Protection Agency, Region 6
1445 Ross Avenue, Suite I 200
Dallas. Texas 7 5202-2733




                                              22
                 o2lre)                 Case 3:19-cv-00465-SDD-EWD                                                              Document 1-1                              07/17/19 Page 1 of 1
rs44      (Rev
                                                                                            cIvIL             COVER SHEET
TheJS,l4civilcoversheelanddrelnformarioncontainedhereinnertherreplacenorsupplemenltheflrngandserviceofpleadingsorotherpape6asrequiredbyla\.                                                                                                              except as
provrded     bt local rulesofcoun I his form. approved by the Jud ic ial Conlerence of the U nited Stales                                              rn September 1974. is requ ired for                tie   use   of lhe Clerk of Coun for lhe
purpose     ofinitiating the civildocker sheer (;l:E INSTRIICTIaNSoN NEXT PAGE oF THIS             )
                                                                                                                                    ')RM
I. (a) PLAINTIFFS                                                                                                                               DEFENDANTS
UNITED STATES OF AMERICA                                                                                                                   WLLIAMS OLEFINS, LLC, n/Ua NOVA CHEMICALS OLEFINS LLC

    (b) Couty            of Residence of First Listed Plaintiff                                                                                 County of Residence ofFirsl Listed Defendant Ascension                                        Parish
                                     /tlx( l,l'7 llt {t S PL,4tlTIFl:       CASES)                                                                                    (]N U.S- PLA]NNFF CASES ONI.Y)
                                                                                                                                                          IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                          THE TRACT OF I-AND INVOLYED

    (C)     Attomeys /,1)rz Nana A&lrcss. ontt             Telephone Nunber)                                                                    Allomeys r//Kr"Prl
                                                                                                                                           Peler Mbdlin, Esq., Gibson, Dunn & Crutcher LLP,555 Mrssion Street,
Kirk Koester, U.S. OOJ/ENRD/EES, P.O. Box 761 1, Wash., D.C. 20044,
                                                                                                                                           San Francisco, CA 94105-0921, Ph: (415) 393-8392
Ph: 202-5'l+9009; John Gaupp, Assistant United States Attomey,777
Florida Street, Suite 208, Baton Rouge, LA 70801, Ph: 225-336-8852
Il. BASISOFJURISDICTION/,/a@tr x i                                             o   eBoxonb)                            lll.      CITIZENSHIP OF PRTNCIPAL PARTIES //,/"*",                                                             x     inon< Bo,tor           I'taht{r
                                                                                                                                         i i,   l)ivctsnt (:a\er   Ohty)                                                     anl Onc uor     l.t   t)elen.lant)
   t uS C;""-."nr   O 3 Federal Question                                                                                                                              PTT DEF                                                                      PTF DEF
            Plaintrff                                     IIJ-S.   Go|ennent     Not a Porty)                                 Citizn ofThis          Siate            d1  l, I                  Incorporated o/ftincipal Place                       A4             a4
                                                                                                                                                                                                   of BusiDess ln This Slate

D   2     U.S. Govement                        D   4    Ditersi!,,                                                            Citizen of Anotler Stal€                   O2           O 2       lrcorpomtcd arlPrincipal Place                       o 5 05
             Defendanl                                    (ln.licate ('iltzenship ofPanies        u Len 1 )                                                                                        ofBNireas In Anolher State

                                                                                                                              Crtizen or Subject of a                    D3           O 3       Forrigr Natron                                       J 6 06
                                                                                                                                    1.



IV. NATURE OF SUIT rt't"ce "n ".Y none Box                                                                                                                                            Click here for: \aturc ol              sLrn Codc       l)ci.n
             ^O\TRA(-T                                                      T(      tTS                                     -       FORFF,ITI]RF]/PE\AI-TY                                BA:!-KRT:PT'Y                  I            IIl   ilixl,rrETx-
O I l0 Insurance                                Pf,RSONAL INJURY                        Pf,RSONAL INJURY                      at 62s Drus Rclated Saire                      O      422 Apped 28 USC I 58                 O    375 Fatsc Claims          Acl
O t20 Manne                                O    310 A'rplane                       O    365 P€rsonal Injury        -                 ofProFrty 2l USC 881                    O      423 Withdrawal                        O    376 Qui Trtrr       t3l   USC
O ll0 Miller Act                           C,   ll5    Airplane Product                       Produd Liabihty                 O 690 othcr                                                 28 USC 157                                 3129lal)
O I40 Neso[able          bstnmeDt                      Liabiliry                   d    367 Healih C e/                                                                                                                   O    400   Srar.   R.rppotioMcnt
d   150 Recovery of Overpalmcnt            O    320 Assault, Libel     &                    Pharmac€urical                                                                  I       PROPERTY RIGIITS                      O    410   Anttrust
          & Enfor.ed€ ofJudelncni                                                             Personat    Injur!                                                             d      820 Coplrigt'l!                       al   430   Brnks and Bsnking
O   151 Medcare Acr                        O    310 Fed€ral Employss'                       Product Liability                                                                O      830 PateDl                            O    450   Comncrcc
O   152 Recovery ofDefaulled                           Liability                   O    368 Asbenos Personal                                                                 O      835 PateDt - Abbreviated              O    460   D.portatior
          Sludent Loans                    O    140 Marine                                  Iniury Producr                                                                              New Drug Applicanon               O    470 P.ack€tecr lollucnced and
        (Excludes v€teran,                 O    345 Marine Producl                            Liability                                                                      O      840 Traden    *                                Corrupl Organiz.tioDs
O   153 Reovery of Ov€rpaym€nl                         Liability                     PtrRSONAL PROPERTY                                           I,ABOR                                                  ll              O    480 Consutlter Crcdit
        of veleran s Benefits              O    350 Motor Vehicle                  O    370 Other Fraud                         o    110 Farr Labor Standffds                d      861mA(13e5m                           O    485 Telephone Consum.r
O   160 Stocklrolders' Suils               O    355 Motor v€hicle                  O    371 Truh in Lendins                                                                  O      862 Black Luns (923)                           Protcction Act
O   190 Oth€r Contracl                              Producl Liability              O    180 Other Personal                      a    120                                     O      E63 DlwC/DIww (405(s))                0    490 Cabl€/Sat TV
d   195 ConEact Product Liability          O    360 Oth.r Penonal                           Property Darnage                               R.latrons                         o      864 SSID Title XVI                    O    8s0 SecuriticYcommoditres/
O   196 Franchise                                      Iniury                      O    3E5 Propelty Dmage                      d'140                                           o   865 RSI (405(9))                               Exchangc
                                           -    362 Pe6onal InjuF/     -                    Producl Liability                   o    751 Family and M€dc.al                                                               O    890 Orhcr Stalurory Actions
                                                       Medjcd llalpmctic€                                                                                                                                                 O    891 AsDcuhur.l Acis
                                                                                    PRISO-\*ER PETTnO^"S                        o    790 Oher Labor Litrgation              I     FEDERAL TAx SUITS                       !l   893 EnMronmenlal MatteG
O   210   Lald Condemnalrol                O    440    Oher Civil Rishts                H.b..s CorpB:                           o    79t Employee Retirene                      O 870 Ta\€s (U.S. Plaintifl               O    895 Frcedom of Informdior
O   220   Fore.losure                      O    441 VotrnS                         O    461 Alien Delaioe.                                                                                or Defendanl)
O   230   Renr li.s€ & Ejccsnenr           O    442 Employment                     O    510 Motions to vacate                                                                O      871   IRS-Thnd     Party              O    E96 ArbiEatior
d   240   Tons to    Ld                    O    443 Housing/                                                                                                                              26 USC 7609                     O    899 AdtninisFatv! Procciurc
O   245   Ton Producl Lilbility                     Accommodatrons               O      530   G   erll                                                                                                                             ActR.evicw or Alpcnl of
d   290   A1l Other Real Prop€rty          O    445 Am€r. wDisabiliues         - O      535   De{h Penalty                  t-i[i[ilG-RATiO-                                                                                         Atcncy Dc.ision
                                                                                        Othc.                                   O    462 Naturalization Applicauon                                                        O    950 Consttubonality             of
                                           O    446 Am€r wDisabilities         - O      540 Mandanus & Olher                    O    465 Other     lhn'grat   on                                                                     Stat. Sratutcs
                                                 Olh.r                             O    550 Ciul kglts
                                           O 448 Educahon                          O    555 Prison Conditron
                                                                                   al   560 Ciul Detarce -
                                                                                            Conditrons of
                                                                                            Con-finement

V. ORIGIN rrra..", x ' one Bot oaty)
Xl Original D2 Removed from                                           D3           Remanded from                       34       Rcinstatcd or             D   5 Transfened from                 O     6   Multidistrict                O 8 Multidisfict
    Proc€eding State Court                                                         Appellate Court                              Reopened                           Another District                       Litigation -
                                                                                                                                                                                                          Transfer
                                                                                                                                                                                                                                                   I-itipation -
                                                                                                                                                                                                                                               D're;t File
                                                   Cite the U.S. Civil Statute under which                         arc   Iili                                           statuks u nless.liversit!)
                                                   Clean Air Act           c            ,   42 U.S.C               7412(                   ,741               and 7413 b
VI.       CAUSE OF ACTION                          Bricf descriDtion of cause.
                                                   Violationi of CAA 42 U.S.C. S 7412(rxl) & (r)(7) and Chem. Accident Prevention Provisions at 40 C.F.R. Part 68
VII.       REQUESTED IN                            D     CUECX In rms lS A CLASS                     ACTTON                          DEMAND           S                                      CHECK YES only ifdernanded in complaint
     COMPLAINT:                                          UNDER RULE 23, F,R.CV,P,                                                                                                            .[IRY    Df,MAND:                   O    Yes           XNo
VIII. RELATED CASE(S)
      IT ANY                                                                       ruDCE                                                                                            DOCKET NUMBER
DATE
07t12t2019
    R OTTICE T'SE
                              S;aw.
                           O\L]
                                                                                        SIGNATI]RE OF ATTORNEY OF RECOR,D




    RECEIPT                            AMOUNT                                                 APPLYING IFP                                                    IIiD(iF                                     MAG JUDGE
                 "
